DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 01/12/2022.
Claims 1-20 remain pending in the application.

Claim Objections
Claim 3 is objected to because of the following informalities:  the word “anyhdrate” is the misspelled of “anhydrate).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9, 12-13, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebhardt et al. (J. Phys. Chem. C 2015, 119, 23883-23889).
Addressing claims 1-2, 6 and 12-13, Gebhardt discloses a shortwave infrared organic photodiode (the solar cell in fig. 1c) comprising:
	a substrate layer (glass);
	a first electrode layer (ITO) disposed on the substrate layer;
	a first interfacial layer (PEDOT:PSS) disposed on the first electrode layer;
	a bulk heterojunction (P3HT:PCBM bulk heterojunction) disposed on the first interfacial layer, wherein the bulk heterojunction comprises an additive (BTO as the claimed insulator in claims 2 and 13) with a dielectric constant above a threshold value (section 4. Excitonic Drift-Diffusion Module discloses the dielectric constant of BTO that is considered above a threshold value because the claim does not recites any specific threshold value; therefore, any dielectric constant associated with the BTO additive is above a threshold value), wherein the bulk heterojunction is configured to absorb shortwave infrared light, and wherein the shortwave infrared light comprises a wavelength from 0.75 to 3 micrometers (fig. 4 shows the transmission of light through the bulk heterojunction layer that has the BTO additive, it is seen that the amount of light transmission above 750 nm is less than 80%, which means at least 20% of light in the range above 750 nm is absorbed, which meets the limitation of current claim because the claim does not specify as to how much light in the claimed range is absorbed by the bulk heterojunction layer);
	a second interfacial layer (CA) disposed on the bulk heterojunction; and
	a second electrode layer (Al) disposed on the second interfacial layer.

Addressing claims 4-5 and 15, Table 1 shows the amount of BTO additive is used in the bulk heterojunction that meets the claimed limitations.

Addressing claims 7 and 16, the donor material of is P3HT, which includes sulfur.

Addressing claims 9 and 18, the acceptor material is PCBM.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt et al. (J. Phys. Chem. C 2015, 119, 23883-23889) in view of Leblebici et al. (J. Phys. Chem. C, 2017, 212, 3279-3285).
Addressing claims 3 and 14, Gebhardt is silent regarding the additive is camphoric acid anhydrate.

Leblebici discloses adding camphoric anhydride, which is the structural equivalence to camphoric acid anhydrate, in order to increase the permittivity and reducing recombination in the bulk heterojunction that leads to increase in organic photovoltaic efficiency (Abstract).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the bulk heterojunction of Gebhardt with the camphoric anhydride additive disclosed by Leblebici in order to increase the permittivity and reducing recombination in the bulk heterojunction that leads to increase in organic photovoltaic efficiency (Leblebici, Abstract).

Addressing claims 11 and 20, Gebhardt is silent regarding the permittivity of the bulk heterojunction that is greater than or equal to about 4.

Leblebici discloses the concentration of CA affects the permittivity of the bulk heterojunction (fig. 2) which also affects the efficiency of the organic photovoltaic cell (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the bulk heterojunction of Gebhardt with the CA additive disclosed by Leblebici and performing routine experimentation with the concentration of CA additive in the bulk heterojunction to optimize the permittivity of the bulk heterojunction that results in improved efficiency of the organic photovoltaic cell (Leblebici, figs. 1-2).  Therefore, one would have arrived at the claimed permittivity of the bulk heterojunction when perform routine experimentation with the concentration of CA additive in the bulk heterojunction in order to optimize the efficiency of the organic photovoltaic cell.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt et al. (J. Phys. Chem. C 2015, 119, 23883-23889) in view of London et al. (Polymer. Chem. 2017, 8, 2922 published on 03/17/2017).  It is noted that the subject matter of claims 8 and 17 are not supported by the provision application PRO 62/608,559 filed on 12/20/2017.  The subject matter of claims 8 and 17 are supported by the provision application PRO 62/745,271 filed on 10/12/2018.  Therefore, even though the London et al. article shares the same inventors as those of current application, the London et al. article is qualified as prior art because it is published more than one year prior than the effective filing date of claims 8 and 17.
Addressing claims 8 and 17, Gebhardt is silent regarding the donor polymer comprises selenium.

London discloses organic optoelectronic device comprising PCBM as acceptor material similarly to that of Leblebici.  The organic optoelectronic device comprises donor polymer p2 that has selenium (synthesis of P2 on page 2925).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Gebhardt by modifying the donor polymer material with the P2 donor polymer material of London in order to control the bandgap energy and the functionalities of the solar cell to a specific wavelength range (London, Abstract, Results and Discussion).

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt et al. (J. Phys. Chem. C 2015, 119, 23883-23889) in view of Breselge et al. (Thin Solid Films, 2006, 511-512, 328-332).
Addressing claims 10 and 19, Gebhardt is silent regarding the donor polymer comprises a side chain of ethylene glycol.

Breselge discloses adding ethylene glycol side chains to PPV donor material to improve its permittivity and conductivity (Abstract, Relative Permittivity and Field Effect Mobility and Conductivity sections).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the donor polymer of Gebhardt with ethylene glycol side chains disclosed by Breselge in order to increase the permittivity and conductivity of the donor polymer material (Breselge, Abstract, Relative Permittivity and Field Effect Mobility and Conductivity sections).

Claims 1-7, 9, 11-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (US 2018/0366648) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1) and Leblebici et al. (J. Phys. Chem. C, 2017, 212, 3279-3285 or Leblebici 2).
Addressing claims 1-3, 6 and 12-14, Barr discloses a shortwave organic photodiode (organic photovoltaic cell with mixed heterojunction or bulk heterojunction in fig. 1b) comprising:
	a substrate layer (visibly transparent substrate [0010]);
	a first electrode layer (first visibly transparent electrode [0010]) disposed on the substrate;
	a first interfacial layer (first buffer layer [0010]) disposed on the first electrode layer;
	 a bulk heterojunction (fig. 1b and paragraphs [0010-0013]) disposed on the first interfacial layer, wherein the bulk heterojunction is configured to absorb shortwave infrared light, and wherein the shortwave infrared light comprises a wavelength from 0.75 to 3 micrometers (paragraph [0008] discloses the bulk heterojunction is configured to absorb light in the near infrared band between 650 nm and 1400 nm);
	a second interfacial layer (the second buffer layer [0010]) disposed on the bulk heterojunction; and
	a second electrode layer (second visibly transparent electrode [0010] disposed on the second interfacial layer.
Barr further discloses the dipyrromethene photoactive material [0015] and the bulk heterojunction includes mixed donor/acceptor [0114].  The donor material includes dipyrromethene and the acceptor material includes fullerene (fig. 6 and [0148 and 0163]).

Leblebici 1 discloses an organic photovoltaic device for absorbing near infrared light (fig. 2); wherein, the organic photovoltaic device comprises dipyrromethene as the donor material and fullerene as the acceptor material (Abstract) similarly to those of Barr.  Leblebici further discloses adding camphoric anhydride to the dipyrromethene donor layer to increase the permittivity and dielectric constant in order to increase the efficiency of the organic photovoltaic cell (Conclusion section on page 10109).

Leblebici 2 discloses an organic photovoltaic cell comprising PCBM as the acceptor and adding camphoric anhydride additive to the bulk heterojunction layer in increase the permittivity of the bulk heterojunction and the organic photovoltaic efficiency of the device (Abstract).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Barr with adding camphoric anhydride to the bulk heterojunction as disclosed by Leblebici 2 in order to increase the permittivity of the bulk heterojunction and the organic photovoltaic efficiency of the device (Leblebici 2, Abstract).  Furthermore, there is expectation of success that the addition of camphoric anhydride to the bulk heterojunction of Barr in the manner disclosed by Leblebici 2 would lead to increase in permittivity of the bulk heterojunction and subsequently the efficiency of the organic photovoltaic cell because Barr and the Leblebici references all utilize fullerene as the acceptor material and Leblebici 1 already discloses adding camphoric anhydride to the dipyrromethene donor material, similarly to that of Barr, leads to an increase in permittivity and subsequently the efficiency of the organic photovoltaic cell.

Addressing claims 4-5 and 15, Leblebici 2 discloses adding up camphoric anhydride between 10-20% by weight produce the optimal efficiency (fig. 1).  Therefore, one would have arrived at the claimed concentration of additive used in the bulk heterojunction when performing routine experimentation with the amount of additive added in order to optimize the permittivity and the efficiency of the organic photovoltaic cell.

Addressing claims 7 and 16, Barr discloses the donor polymer comprises sulfur (figs. 6, 7B, 13, 16-21).

Addressing claims 9 and 18, Leblebici 2 discloses PCBM as the acceptor material in the bulk heterojunction; therefore, the claimed limitation would have been obvious to one of ordinary skill in the art by substituting the known fullerene material in the bulk heterojunction of Barr with the PCBM acceptor material of Leblebici in order to obtain the predictable result of providing an acceptor material for a bulk heterojunction of an organic photovoltaic cell (Rationale B, KSR decision, MPEP 2143).

Addressing claims 11 and 20, Leblebici 2 discloses the concentration of CA affects the permittivity of the bulk heterojunction (fig. 2) which also affects the efficiency of the organic photovoltaic cell (fig. 1).  Therefore, one with ordinary skill in the art would have found it obvious to modify the bulk heterojunction of Barr in view of Leblebici 2 by performing routine experimentation with the concentration of CA additive in the bulk heterojunction to optimize the permittivity of the bulk heterojunction that results in improved efficiency of the organic photovoltaic cell (Leblebici 2, figs. 1-2).  Therefore, one would have arrived at the claimed permittivity of the bulk heterojunction when perform routine experimentation with the concentration of CA additive in the bulk heterojunction in order to optimize the efficiency of the organic photovoltaic cell.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (US 2018/0366648) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1) and Leblebici et al. (J. Phys. Chem. C, 2017, 212, 3279-3285 or Leblebici 2) as applied to claims 1-7, 9, 11-16, 18 and 20 above, and further in view of London et al. (Polymer. Chem. 2017, 8, 2922 published on 03/17/2017).  It is noted that the subject matter of claims 8 and 17 are not supported by the provision application PRO 62/608,559 filed on 12/20/2017.  The subject matter of claims 8 and 17 are supported by the provision application PRO 62/745,271 filed on 10/12/2018.  Therefore, even though the London et al. article shares the same inventors as those of current application, the London et al. article is qualified as prior art because it is published more than one year prior than the effective filing date of claims 8 and 17.
Addressing claims 8 and 17, Barr and Leblebici are silent regarding the donor polymer comprises selenium.

London discloses organic optoelectronic device comprising PCBM as acceptor material similarly to that of Leblebici.  The organic optoelectronic device comprises donor polymer p2 that has selenium (synthesis of P2 on page 2925).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Barr by modifying the donor polymer material with the P2 donor polymer material of London in order to control the bandgap energy and the functionalities of the solar cell to a specific wavelength range (London, Abstract, Results and Discussion).

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (US 2018/0366648) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1) and Leblebici et al. (J. Phys. Chem. C, 2017, 212, 3279-3285 or Leblebici 2) as applied to claims 1-7, 9, 11-16, 18 and 20 above, and further in view of as applied to claims  above, and further in view of Breselge et al. (Thin Solid Films, 2006, 511-512, 328-332).
Addressing claims 10 and 19, Leblebici 2 discloses increasing the permittivity of the acceptor material provide the discussed benefits.

Barr and Leblebici are silent regarding the donor polymer comprises a side chain of ethylene glycol.

Breselge discloses adding ethylene glycol side chains to PPV donor material to improve its permittivity and conductivity (Abstract, Relative Permittivity and Field Effect Mobility and Conductivity sections).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the donor polymer of Barr in view of Leblebici 1 and 2 with ethylene glycol side chains disclosed by Breselge in order to increase the permittivity and conductivity of the donor polymer material (Breselge, Abstract, Relative Permittivity and Field Effect Mobility and Conductivity sections).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/07/2022